DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed under AFCP 2.0 on 06/24/2022.  The amendment was entered by the examiner. Claims 1, 3-18 were pending. Claims 1, 9 were amended. Claim 2 was cancelled. 

Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 103 as being unpatentable over Kikuchi (US 2016/0005612) in view of Shibayama (US 2010/0196251), the applicant stated:
	“Table 1 of the specification shows that Examples 1-4 had superior suppressing of the variations in etching rates compared to Comparative Example 1, and that Examples 1-4 had superior etching rate speed compared to Comparative Example 2 (Table 1 and paras. [0049] and [0051] of the specification). 
 	Accordingly, the substrate processing gas of claim 1 demonstrates unexpected results over Kikuchi. 
In the Advisory Action, the Examiner has asserted that Applicant's argument regarding unexpected results based on Table 1 is not commensurate in scope with the claims (Continuation Sheet, last para.). 
In response, claim 1 has been amended to incorporate claim 2 and recite "wherein a content of the IF5 is greater than or equal to 1 ppm on a volume basis and less than or equal to 1% on a volume basis with respect to the total amount of the IF5 and the IF7." This is a critical range that demonstrates unexpected results over Kikuchi. 
Examples 1-4 in Table 1 are each examples falling within the scope of amended claim 1. Specifically, the IF5 concentration of Examples 1-4 is 1 ppm, 10 ppm, 800 ppm and 1%, respectively (Table 1). On the other hand, Comparative Examples 1-2 are <0.5 ppm and 3%, respectively (Table 1). Applicant's surprisingly found that the substrate processing gases of Examples 1-4 have suppressed variation in the etching rate compared to Comparative Example 1 and Examples 1-4 have superior etching rate speed compared to Comparative Example 2 due to the content of the IF5 being "greater than or equal to 1 ppm on a volume basis and less than or equal to 1% on a volume basis with respect to the total amount of the IF5 and the IF7" (para. [0051] of the specification). 
Accordingly, the claimed range is a critical range that demonstrates unexpected results over Kikuchi. 
The Examiner has cited Shibayama for disclosing a production method of IF7 comprising a mixture of IF5 and IF7, wherein the amount of IF5 is about 1 vol%, 0.1 vol%, 0.4 vol% or 0.6 vol% (Advisory Action, Continuation Sheet, last para.). 
However, it is improper to combine the amount of IF5 disclosed in Shibayama with Kikuchi in response to Applicant's showing of unexpected results. As stated in MPEP 716.02(e).III., although evidence of unexpected results must compare the claimed invention with the closest prior art, "applicant is not required to compare the claimed invention with subject matter that does not exist in the prior art" (citing In re Geiger, 815 F.2d 686, 689 (Fed. Cir. 1987); and In re Chapman, 357 F.2d 418 (CCPA 1966) ("Requiring applicant to compare claimed invention with polymer suggested by the combination of references relied upon in the rejection of the claimed invention under 35 U.S.C. 103 'would be requiring comparison of the results of the invention with the results of the invention"' 357 F.2d at 422) (underline added)). 
Table 1 of the specification shows that "a content of the IF5 is greater than or equal to 1 ppm on a volume basis and less than or equal to 1% on a volume basis with respect to the total amount of the IF5 and the IF7" is a critical range that demonstrates unexpected results over Kikuchi in terms of superior suppressing of the variations in etching rates and superior etching rate speed. 
Shibayama provides no reason to expect the superior results of the claimed substrate processing gas due to the amount of IF5 disclosed in Shibayama. 
Therefore, the substrate processing gas of amended claim 1, as a whole, would not have been obvious over Kikuchi in view of Shibayama.”
	The applicant’s argument regarding unexpected result of a content of the IFs is greater than or equal to 1 ppm on a volume basis and less than or equal to 1% on a volume basis with respect to a total amount of the IF5 and the IF7 is persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 103.

Claim Interpretation
4.	In claim 1, the applicants recited “a content of the IF5 is greater than or equal to 1 ppm on a volume basis and less than or equal to 1% on a volume basis with respect to a total amount of the IF5 and the IF7” (emphasis added).  In claim 9, the applicants recited “the content of the IF5 is greater than or equal to 10 ppm on a volume basis and less than or equal to 1% on a volume basis with respect to the total amount of the IF5 and the IF7” (emphasis added).  The examiner interprets the phrase “a total amount of the IF5 and the IF7” (in claim 1) or “the total amount of the IF5 and the IF7” in claim 9 means the SUM of the amount of IF5 and the IF7.
	In claim 3, the applicants recited “a content of the IF7 is greater than or equal to 50% on a volume basis with respect to a total amount of the substrate processing gas.” (emphasis add).  The phrase “a total amount of the substrate processing gas” also appears in claim 4, 17-18.  The examiner interprets the phrase “a total amount of the substrate processing gas” means the SUM of ALL  ingredients (or gaseous ingredients) in the substrate processing gas.
Allowable Subject Matter
5.	Claims 1, 3-18 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts fail to disclose or suggest a substrate processing gas comprising: 
IF5; and 
IF7, 
wherein a content of the IFs is greater than or equal to 1 ppm on a volume basis and less than or equal to 1% on a volume basis with respect to a total amount of the IF5 and the IF7.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713